ORDER

KAUGER, Chief Justice.
Application to assume original jurisdiction is denied. The court notes that:
(1) This is not a claim against the court fund but rather one to be brought by the court clerk who is the official charged with the duty of collecting accrued and unpaid costs. 20 O.S.Supp.1993 § 1301; 28 O.S.Supp.1997 § 31.
(2) The court clerk’s claim should be prosecuted in each case for the affected district court rather than on behalf of the court fund in the county; and
(3) Costs must be enforced in the action in which they are taxed and not by a subsequent suit. Moses v. Hoebel, 1982 OK 26, 646 P.2d 601, 604; Kerr v. United Collection Service, Old., 267 P.2d 611, 612 (1954).
HODGES, LAVENDER, SIMMS, HARGRAVE, OPALA, and ALMA WILSON, JJ., concur.
WATTS, J., concurs in part, dissents in part.
SUMMERS, V.C. J., not participating.